         Case 1:19-mc-00145-TSC Document 350 Filed 12/07/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane, et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Bernard. v. Barr, 20-cv-474                     )
                                                )
                                                )
Bourgeois v. U.S. Dep’t of Just., 12-cv-0782    )
                                                )

                                               ORDER

        Plaintiffs’ motion for a stay of execution pending appeal, (ECF No. 347), is hereby

DENIED, for the reasons set forth in the court’s December 6, 2020 Memorandum Opinion,

(ECF No. 345). The court set forth a detailed analysis as to why Plaintiffs had failed to

demonstrate irreparable harm, notwithstanding Defendants’ violation of 18 U.S.C. § 3596(a).

The same analysis applies here. See Nken v. Holder, 556 U.S. 418, 434 (2009) (citing Winter v.

Nat’l Res. Def. Council, 555 U.S. 7, 24 (2008)) (noting the “substantial overlap” between the

factors governing a stay and the factors governing preliminary injunctions).

Date: December 7, 2020

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                                    1
